

EXHIBIT 10.47



THIRD AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AND
ADMINISTRATION AGREEMENT, dated as of December 23, 2016 (this “Amendment”), is
by and among T-MOBILE HANDSET FUNDING LLC (the “Transferor”), as transferor,
T-MOBILE FINANCIAL LLC (“Finco”), individually and as servicer, T-MOBILE US,
INC., as guarantor (the “Guarantor”), ROYAL BANK OF CANADA, as Administrative
Agent (the “Administrative Agent”), and the various Funding Agents party to the
RPAA referenced below.


RECITALS:


WHEREAS, the parties hereto have entered into the Amended and Restated
Receivables Purchase and Administration Agreement, dated as of June 6, 2016, as
amended by the First Amendment to Amended and Restated Receivables Purchase
Agreement, dated as of July 27, 2016 and the Second Amendment to Amended and
Restated Receivable Purchase Agreement, dated as of October 31, 2016 (as
amended, supplemented or otherwise modified from time to time, the “RPAA”); and


WHEREAS, the parties hereto wish to amend the RPAA as set forth in this
Amendment.


NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:


ARTICLE 1


DEFINITIONS


Section 1.01 Capitalized Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed thereto in the RPAA.


ARTICLE 2


AMENDMENTS


Section 2.01    Amendments to the RPAA.


(a)    Section 1.1 of the RPAA is hereby amended by addition of the following
definitions in correct alphabetical order:


“Malbec Receivable” means a Transferred Receivable with respect to which the
Obligor has received a marketing promotion in which such Obligor receives a
contingent incentive for the related handset which is administered as monthly
bill credits over the term of the Receivable associated with such handset.




--------------------------------------------------------------------------------





“Samsung Dilution” means any credit, rebate or reduction given with respect to a
Receivable related to the Samsung Note 7 handset recall during the period from
September 1, 2016 to December 31, 2016.


(b)    Section 1.1 of the RPAA is hereby amended by addition of the following to
the definition of “Eligible Receivable”:


(u) the related handset device has no material defects (including, without
limitation, material defects for which any credit, rebate or reduction will be
given with respect to such Receivables) which would entitle the Obligor to
refuse to pay such Receivable or which would otherwise prevent the operation of
such handset device;


and (v) is not a Malbec Receivable.


(c) Section 1.1 of the RPAA is hereby amended by amending the definition of
“Replacement Receivable” to read as follows:


“Replacement Receivable” shall mean any Receivable transferred on an
Addition Date pursuant to Section 2.15(a), Section 2.15(c), Section 2.15(d) or
Section 2.21.


(d)    Section 2.1(b) is hereby amended by addition of a new sentence at the end
of such section as follows:


The parties hereto agree that the cash component of the Purchase Price of the
Transferred Receivables paid to the Transferor from time to time shall be
allocated, upon receipt, first to payment of the Purchase Price of Receivables
that, at such time, has been appropriately categorized as “earned” for
accounting purposes by the Servicer.


(e)    A new section 2.21 shall be added to the Agreement as follows:


Section 2.21. Malbec Receivables. On or prior to February 28, 2017, if the
Servicer determines that a Transferred Receivable is a Malbec Receivable, the
Transferor shall, within two (2) Business Days of such determination, replace
such Transferred Receivable with one or more Replacement Receivables having
aggregate Receivable Matrix Amounts equal to or greater than the remaining
Receivable Matrix Amount of the original Transferred Receivable being replaced;
provided, that the Transferor shall transfer Replacement Receivables in an
amount necessary to cure the amount of an Asset Base Deficiency that would exist
solely as a result of such replacement. The Transferor shall cause any such
Replacement Receivable to be transferred to the Administrative Agent (for the
benefit of the Owners), and such Replacement Receivable shall be an Additional
Receivable and shall be deemed


2

--------------------------------------------------------------------------------





to be transferred on an Addition Date, and the terms of this Agreement shall
apply to such Replacement Receivable as if it had been sold under Article II
herein without further action from any party hereto. Following this transfer of
a Replacement Receivable, the relevant original Receivable shall hereby be
automatically reassigned to the Transferor without any further action and the
Administrative Agent, Funding Agents and Owners shall no longer have any
interest in or right with respect to the original Receivable. The Replacement
Receivable will be an Additional Receivable for purposes of this Agreement.


(f)    Section 3.1 is hereby amended by addition of the following at the end of
the lead-in paragraph prior to the specific representations:


and, with respect to a particular representation, as of each specific date
referenced in such representation


(g) A new subsection (l) shall be added to Section 6.5 as follows:


(l) Finco (or its Affiliates) shall not enter into any marketing program that it
reasonably believes will cause an increase in Dilutions such that the Dilution
Ratio relating to Transferred Receivables will be in excess of the percentage
set forth in Section 7.3(h), without the prior written consent of the Required
Owners which shall not be unreasonably withheld, delayed or denied.


(h)    Annex A of the RPAA (Aggregate Advance Amount Calculations) is hereby
amended by addition of the following proviso to the definition of “Dilution
Ratio”:


provided that for purposes of calculating the Dilution Ratio in Section 7.3(h)
with respect to each Collection Period during the period September 1, 2016 to
December 31, 2016, the numerator in the Dilution Ratio shall exclude any Samsung
Dilutions that occurred in the relevant Collection Period.


ARTICLE 3


EFFECTIVENESS; RATIFICATION


Section 3.01 Effectiveness. This Amendment shall become effective, and this
Amendment thereafter shall be binding on the parties hereto and their respective
successors and assigns, as of the date first set forth above upon (a) execution
and delivery of counterparts by the parties hereto and (b) delivery of an
opinion of counsel to Finco and the Transferor with respect to true sale
matters.


Section 3.02    Incorporation; Ratification.


(a)    On and after the execution and delivery hereof, this Amendment shall be a
part of the RPAA and each reference in the RPAA to “this Agreement” or “hereof”,
“hereunder”


3

--------------------------------------------------------------------------------





or words of like import, and each reference in any other Related Document to the
RPAA shall mean and be a reference to such RPAA as previously amended, and as
amended, modified and consented to hereby.


(b) Except as expressly provided herein, the RPAA shall remain in full force and
effect and is hereby ratified and confirmed by the parties hereto.


(c) After giving effect to this Amendment, the Performance Guaranty previously
executed and delivered by the Guarantor is and shall continue to be in full
force and effect.


ARTICAL 4


MISCELLANEOUS


Section 4.01    Representations and Warranties.


(a) The Transferor hereby represents and warrants to the Administrative Agent
and the Owners that its representations and warranties set forth in Section 3.1
of the RPAA are true and correct in all material respects as of the date hereof.


(b) Finco hereby represents and warrants to the Administrative Agent and the
Owners that its representations and warranties set forth in Section 3.1 and
Section 3.3 of the RPAA are true and correct in all material respects as of the
date hereof.


(c) The Guarantor hereby represents and warrants to the Administrative Agent and
the Owners that its representations and warranties set forth in Section 3.4 of
the RPAA are true and correct in all material respects as of the date hereof.


Section 4.02 No Other Amendments; Status of RPAA and Related Documents. The
amendments set forth herein are limited as specified and shall not be construed
as an amendment to any other term or provision of the RPAA. Nothing herein shall
obligate the Administrative Agent, any Conduit Purchaser, Committed Purchaser or
Funding Agent to grant (or consent to) any future amendment or waiver of any
kind under or in connection with the RPAA or entitle the Transferor to receive
any such amendment or waiver under the RPAA. Except as otherwise expressly
provided herein, this Amendment shall not constitute a waiver of any right,
power or remedy of the Owners, the Funding Agents or the Administrative Agent
set forth in the RPPA and Related Documents, and except as expressly provided
herein, this Amendment shall have no effect on any term or condition of the RPAA
or Related Documents.


Section 4.03 Governing Law; Submission to Jurisdiction. THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN, WITHOUT REFERENCE TO
ITS CONFLICT OF LAW PROVISIONS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, AND OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES TO THIS AMENDMENT HEREBY AGREES TO THE


4

--------------------------------------------------------------------------------





JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS
THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS.


Section 4.04 Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing such
counterpart.




[signatures on following page]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto have caused a counterpart of this
Amendment to be duly executed as of the date first above written.
 
T-MOBILE HANDSET FUNDING LLC,
 
as Transferor
 
 
 
 
 
By: /s/ Dirk Wehrse                      
 
Name: Dirk Wehrse
 
Title: Senior VP, Treasury, Treasurer
 
 
 
 
 
T-MOBILE FINANCIAL LLC,
 
in its individual capacity and as Servicer
 
 
 
 
 
By: /s/ Dirk Wehrse                      
 
Name: Dirk Wehrse
 
Title: Assistant Treasurer
 
 
 
 
 
T-MOBILE US, Inc.,
 
as Guarantor
 
 
 
 
 
By: /s/ Dirk Wehrse                      
 
Name: Dirk Wehrse
 
Title: Senior Vice President, Treasury & Treasurer





[Signature Page to Third Amendment to A&R RPAA]

--------------------------------------------------------------------------------





 
ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
 
 
By: /s/ Austin J. Meier                 
 
Name: Austin J. Meier
 
Title: Authorized Signatory
 
 
 
 
 
ROYAL BANK OF CANADA,
 
as a Funding Agent
 
 
 
 
 
By: /s/ Austin J. Meier                     
 
Name: Austin J. Meier
 
Title: Authorized Signatory































[Signature Page to Third Amendment to A&R RPAA]

--------------------------------------------------------------------------------





 
LANDESBANK HESSEN-THÜRINGEN
 
GIROZENTRALE,
 
as a Funding Agent
 
 
 
 
 
By: /s/ Bjorn Reinecke
 
Name: Bjorn Reinecke
 
Title: Assistant Vice President
 
 
 
 
 
By: /s/ Bjoern Molner                    
 
Name: Bjoern Molner
 
Title: Vice President























































[Signature Page to Third Amendment to A&R RPAA]

--------------------------------------------------------------------------------





 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., NEW YORK BRANCH,
 
as a Funding Agent
 
 
 
 
 
By: /s/ Christopher Pohl                   
 
Name: Christopher Pohl
 
Title: Managing Director



[Signature Page to Third Amendment to A&R RPAA]

--------------------------------------------------------------------------------





 
LLOYDS BANK PLC,
 
as a Funding Agent
 
 
 
 
 
By: /s/ Thomas Spary                 
 
Name: Thomas Spary
 
Title: Director





[Signature Page to Third Amendment to A&R RPAA]